RESOLUCIÓN
Previa recomendación de la Directora Administrativa de los Tribunales, se enmienda el Reglamento de la Adminis-tración del Sistema de Personal de la Rama Judicial, como se dispone a continuación.
Se enmienda el Art. 15(15.5) del Reglamento de la Ad-ministración del Sistema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XIII, para que disponga lo siguiente:
(15.5) Cesantía por falta de fondos, falta de trabajo, provocar economías, reducción de personal, reposición de empleado o certificación. — ....
Al decretar cesantías se hará por orden inverso de antigüe-dad y eficiencia, tomando en cuenta el número de puestos en la clase o clases afectadas. A efectos de la antigüedad, se to-mará en consideración el servicio en la clase, en primera ins-tancia, y luego el tiempo total en el Servicio Uniforme.
Las cesantías se decretarán de acuerdo con el siguiente or-den:
(a) Empleados transitorios.
(b) Empleados provisionales.
*823(c) Empleados en el período probatorio.
(d) Empleados regulares.
A los efectos de decretar cesantías, el(la) Director(a) Admi-nistrativo(a) de los Tribunales, con la aprobación del(de la) Juez(a) Presidente(a), podrá dividir el Servicio Uniforme en áreas de cesantía.
Será deber del(de la) Director(a) Administrativo(a) de los Tribunales o del(de la) funcionario(a) de la dependencia co-rrespondiente, notificar por escrito a todo(a) empleado(a) a quien haya que dejar cesante por lo menos quince (15) días antes de la fecha en que quedará fuera del servicio. A estos efectos, no se tomará en consideración la licencia que tenga acumulada por concepto de vacaciones.
Los nombres de los(as) empleados(as) regulares en el Servi-cio Uniforme que hayan sido cesantes se incluirán en el Regis-tro de Traslado para la clase y el de los(as) probatorios(as) se incluirán en el Registro del cual se certificó, si es que aún está vigente.
Antes de decretar cesantías se hará todo esfuerzo por rete-ner a los(as) empleados(as) mediante reasignaciones, trasla-dos o descensos, lo que se le notificará al(a la) empleado(a) y, de éste(a) no aceptar, se procederá con la cesantía. Cuando las cesantías obedezcan a la falta de fondos, se agotarán todos los recursos al alcance de la autoridad nominadora para evitarlas, con acciones tales como las siguientes:
(1) Licencia sin sueldo hasta tanto cese la crisis presu-puestaria, cuando la autoridad nominadora tome la decisión por insuficiencia presupuestaria temporera que no requiera la eliminación permanente del puesto. En tales casos, deberá ob-servarse el orden de prelación previamente establecido en el método para decretar cesantías.
(2) Reducción de la jornada de trabajo, conforme al pro-cedimiento que se establezca a tales efectos. A los fines de implantar un plan de reducción de jornada laboral, el(la) Directoría) Administrativo(a) de los Tribunales, con la aproba-ción del(de la) Juez(a) Presidente(a), podrá dividir el sistema de personal en áreas de servicio.
Se enmienda, además, el Art. 18(18.0) del Reglamento de la Administración del Sistema de Personal de la Rama Judicial, según enmendado, 4 L.P.R.A. Ap. XIII, para que disponga lo siguiente:

Artículo 18. Jornada de trabajo

(18.0) ....
(g) Se podrá reducir la jornada regular diaria o semanal de los(as) empleados(as) como acción para evitar cesantías. *824Cuando se haya adoptado una jomada regular reducida como medida para evitar cesantías, dicha jornada podrá estable-cerse sobre la base de menos de cinco días laborables.

Esta Resolución tendrá vigencia inmediata. Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo Ló-pez y Fuster Berlingeri no intervinieron.
CFdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo